DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 43-47 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims 43-47 would be restricted from elected claims 1-10 and 17-22 if claimed filed together as combination/subcombination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims Status.
This Office Action is responsive to the amendment filed on 01/14/2021. Claims 1-31 were pending. Claims 1, 3, 4, 6, 7, 10, 11-17, 19, 20, 22, 24-31 have been amended. Claims 2, 5, 8, 9, and 21 have been cancelled. Claims   43-47 have been added.      Claims 11-16, 23-31 and 43-47 are withdrawn from examination as being drawn to non-
Response to Amendment
The rejection of claim 20 under 35 U.S.C. § 112 (b) set forth in the Office Action of 08/04/2020 is withdrawn in response to the Amendments filed on 01/14/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1 recites a rechargeable battery, comprising  a nonaqueous electrolyte solution “ nonaqueous electrolyte solution is free of y-butyrolactone and wherein the  least one organic solvent comprises ethylene carbonate, propylene carbonate, ethylmethyl carbonate, diethyl carbonate, 0.2 to 8 vol % vinylene carbonate, and 0.1 to 3 weight %”. It is not clear what is exactly claimed: does the claimed battery contains another electrolyte solution which does not contain claimed combination of  “ethylene carbonate, propylene carbonate, ethylmethyl carbonate, diethyl carbonate, 0.2 to 8 vol % vinylene carbonate, and 0.1 to 3 weight %” or claimed electrolyte solution at least one  solvent from “ethylene carbonate, propylene carbonate, ethylmethyl carbonate, diethyl carbonate, 0.2 to 8 vol % vinylene carbonate, and 0.1 to 3 weight. In fact, each of said 
It is not clear, what weight percent was based on, the total weight of electrolyte solutions, or on weight of solvent combination?
Please note, that withdrawn-currently amended claims 15 and 16 recites compound of Formula 1, said Formula was deleted from claim 1 in accordance amendments filed on 01/14/2021. 
Claims 3, 4, 6,7,10, 17-20, 22 depend from claim 1 directly or indirectly  and fall therewith.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Usyatinsky/Primary Examiner, Art Unit 1727